In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-145 CV

____________________


JAMAAL KEITH KNIGHTON, Appellant


V.


SHANAKA CHAIMAINE STAGG, Appellee




On Appeal from the 317th  District Court
Jefferson County, Texas

Trial Cause No. C-1853




MEMORANDUM OPINION
On April 25, 2008, we notified the parties that the appeal would be dismissed unless
the appellant remitted the filing fee for the appeal.  Appellant did not respond.
	Appellant did not file an affidavit of indigence on appeal and has not shown that he
is entitled to proceed without payment of costs.  See Tex. R. App. P. 20.1.  There being no
satisfactory explanation for the failure to pay the filing fee for the appeal, the appeal is
dismissed for want of prosecution.  See Tex. R. App. P. 42.3.
	APPEAL DISMISSED.


                                                                                                                                                 
                                                                           __________________________________
                                                                                             CHARLES KREGER
                                                                                                         Justice

Opinion Delivered May 22, 2008

Before McKeithen, C.J., Gaultney and Kreger, JJ.